REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. In particular as per claims 1, 8,14, recites accessing multimedia content by a multi- screen application of a communication device, comprising: receiving a connection request including a request string; transmitting the request string to a keyword directory server; searching a user's contact directory with the request string for a contact connection identifier associated with a user; receiving in response to the transmitted request string a remotely determined connection identifier comprising a uniform resource identifier (URI) identifying a location for accessing content associated with the request string; Gowling WLG (Canada) LLPPage 4selecting as a multimedia connection identifier, one of: the remotely determined connection identifier received in response to the transmitted request string; and the contact connection identifier determined from searching the user's contact directory; and establishing a multimedia connection with the multimedia connection identifier, wherein establishing the multimedia connection comprises: establishing a communication connection with the multimedia connection identifier when the contact connection identifier is selected as the multimedia connection identifier; and establishing a connection to the location identified by the multimedia connection identifier to playback the multimedia content when the remotely determined connection identifier is selected as the multimedia connection identifier. The claims require a single search string that is used for searching both a keyword directory server and a contact directory and returning a remotely determined connection identifier comprising a URI identifying a location for accessing content and a contact 
The closet prior art of record is US 2007/0161409 issued to Ohtsuki et al., which teaches user accesses a search server and enters a numeric search string obtained by numerical conversion of a keyword related to a desired site in accordance with an assignment relationship between characters and numerical keys.  The search server searches a DB using the numerical string or character string to retrieve candidates for connection destination site and sending the reply to the user.  The user selects a desired connection destination site from among the candidates to send back a reply to the search server and the search server responds to the user indicating a site address.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459